Cade 2:21-cv-04725-PA-JEM Document1 Filed 06/09/21 Page1iof8 Page ID#:1

oO Oo NY OO ao fF WO NYO =

NO BRO RO BR PR PD DN PD DO | =| =| | &—hurr—d—dhdUuwmDDmDdUhUuUwDmDmhLUlUuell
oOo vn oO on FF WO NY |= FD O WO VN OD NH KR WHO DM |= OC

Anthony S. Hamassian, Esq., State Bar No.: 290189

Email :anthony@hamassianlaw.com
HAMASSIAN LAW, APC

16530 Ventura Blvd., Suite 555
Encino, California 91436
Telephone: (818) 465-5360
Facsimile: (818) 465-5361

Attorney for Plaintiff,
ZOVINAR BOLKORJIAN

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

ZOVINAR BOLKORJIAN, an
individual;

Plaintiff,
vs.

UNITED STATES OF AMERICA,
UNITED STATES POSTAL
SERVICE; and DOES 1 through 50,
inclusive,

Defendants.

 

 

 

COMES NOW, Plaintiff, ZOVINAR BOLKORJIAN, (hereinafter referred

Case No.:
COMPLAINT FOR:

1. NEGLIGENCE — PREMISES
LIABILITY

DEMAND FOR JURY TRIAL

to as “PLAINTIFF”) and complains against the above-named Defendants,

UNITED STATES OF AMERICA, UNITED STATES POSTAL SERVICE, and

DOES 1 through 50, inclusive, (hereinafter referred to as “DEFENDANTS”) and

alleges as follows:
//1

IT

 
Cas

o OA NN DO OO FBR W DYNO ~=

NO RO RN RN DR PD DN DN PDO = | ew or oe hUucmhlhlUlu!UhClUuULhClU leek
oO Nn Oo oF FP WO NY |= CO O DB N DO oO AR WHO PB 3 OC

e 2:21-cv-04725-PA-JEM Document1 Filed 06/09/21 Page 2of8 Page ID #:2

PARTIES

1. At all relevant times herein, Plaintiff, ZOVINAR BOLKORJIAN, is
an individual and is now residing in the County of Los Angeles, State of California,
and was at all times mentioned in this complaint, an individual residing in the
County of Los Angeles, State of California.

2. At all relevant times herein, Defendant, UNITED STATES POSTAL
SERVICE, is an agency of the UNITED STATES OF AMERICA.

3. Plaintiff is ignorant of the true names and capacities, whether
corporate, associate, successor, individual or otherwise, of Defendants sued herein
as DOES 1 through 50, Inclusive, and therefore sues said Defendants, and each of
them, by such fictitious names. Plaintiff will seek leave of court to amend this
Complaint to assert the true names and capacities of the fictitiously named
Defendants when the same have been ascertained. Plaintiff is informed and
believes, and thereon alleges, that each Defendant designated as a “DOE” herein is
legally responsible for the events, happenings, acts, occurrences, indebtedness,
damages, and liabilities hereinafter alleged and which caused injuries and damages
to plaintiff as hereinafter alleged.

4. Plaintiff is informed and believes, and thereon alleges, that at all
relevant times herein, each Defendant, including those designated as DOES 1
through 50, Inclusive, were the agents, partners, joint venturers, representatives,

servants, employees, managing agents, managing supervisors, and/or co-
2

 

 
Cag

oO ON ODO oO FF WO DY =

NO RN RN KN DN KN PO PD PO | =| =| = or hour —hurhmhlUuUuwUmhlUlCl
co nN Oo on FP WO NYO |= ODO Oo DO NN DO MF KR WHO PMP 3

 

B 2:21-cv-04725-PA-JEM Document1 Filed 06/09/21 Page3of8 Page ID #:3

conspirators of each of the other Defendants, and was at all times mentioned herein
acting within the course and scope of said agency and employment, and that all acts
and omissions alleged herein were duly committed with the ratification, knowledge,
permission, encouragement, authorization and consent of each Defendant
designated herein.

5. At all relevant times mentioned herein Defendant DOES 1 through 50,
inclusive, were residents of County of Los Angeles and/or business or corporate
entities incorporated in and/or doing business in the State of California by virtue of
the laws of the State of California.

6. Each Defendant is the agent, servant and/or employee of the other
Defendants, and each Defendant was acting within the course and scope his, her or
its authority as an agent, servant and/or employee of the other Defendants.
Defendants and each of them are individuals, corporations, partnerships and other
entities, which engaged in, joined and conspired with the other wrongdoers in
carrying out the tortuous and unlawful activities described in this Complaint, and
Defendants and each of them, ratified the acts of the other Defendants as described
in this complaint.

JURISDICTION AND VENUE

7. The United States District Court has jurisdiction of the subject matter

of this action pursuant to and in compliance with (1) 28 U.S.C. § 1346 (b) which

provides that United States District Courts shall have “exclusive jurisdiction of civil
3

 
Cag

oO Oo CO NO HO FF WHY DY =

NM MO NM PMB NM NY PH NH PDO | = |= 2s ok ok h kw!UhlU!ULhlU!lCl ek
oN Oo ON FR WO HY |= CO O DOD NN OD MN KR OD DB “X

P 2:21-cv-04725-PA-JEM Document1 Filed 06/09/21 Page4of8 Page ID #:4

actions on claims against the United States, for money damages,” (2) pursuant to 28
U.S.C. § 1331 which states that the United States District Courts shall have original
jurisdiction of all civil actions arising under the Constitution, laws, or treaties, of
the United States (i.e., 28 U.S.C. §§ 2671-2680 commonly known as the “Federal
Tort Claims Act,” and (3) pursuant to 39 U.S.C. 409 which vests this United States
District Court with original, but not exclusive, jurisdictions over actions where the
United States Postal Service is a party.

8. This Court has personal jurisdiction over the parties in this action as a
result of the Defendants’ wrongful acts hereinafter complained of which violated
the Plaintiff's rights as set forth hereafter at length; all of which were a violation of
the law, including specific California state statutes, as more particularly set forth
below.

9. The claims set forth herein were presented administratively to the
United States Postal Service on October 2, 2019 — approximately two months after
the incident. (Attached hereto as Exhibit A is a true and correct copy of the claim
form.) Accordingly, Plaintiff has complied with all jurisdictional prerequisites and
conditions precedent to commencement and prosecution of this litigation.

10. | Venue is proper in this district pursuant to 28 U.S.C. § 1402 (b)
because the place where the Plaintiff resides and the location where the events or
omissions giving rise to the claim herein made are situated in this district.

///

 

 
Cas

oO aoa Nn Oo oO BR WO DY =|

MO MO NO NM NM NB NM NM DMP | ww ww wo ok dh unddhd nd nh unl
oO NO OO FF WOW NYO = OF O WA N OD OH KR WO HB BO

P 2:21-cv-04725-PA-JEM Document1 Filed 06/09/21 Page5of8 Page ID#:5

LIABILITY OF THE UNITED STATES POSTAL SERVICE

11. The lability of Defendant, UNITED STATES OF AMERICA, and the
liability of its agent, Defendant, UNITED STATES POSTAL SERVICE, is
predicated specifically on Title 28 U.S.C. § 1346(b) because the Federal Tort
Claims Acts waives the Government’s sovereign immunity and confers subject
matter jurisdiction on the federal district courts when federal employees are
negligent under circumstances where the United States, if it were a private party,
would be liable under the law of the lace where the tortious act or omission

occurred.

12. Again, as is alleged above, Defendant, UNITED STATES POSTAL
SERVICE, is an agency of Defendant, UNITED STATES OF AMERICA.
Defendant, UNITED STATES OF AMERICA, at all times material hereto, owned,
operated, and controlled the agency and service known as the UNITED STATES
POSTAL SERVICE, and through said agency hired, operated and supervised
facilities, services and employees of the United States Postal Service.

I.
FIRST CAUSE OF ACTION
(By Plaintiff for Negligence — Premises Liability against Defendant and Does 1
through 50, Inclusive)
13. Plaintiff incorporates in this cause of action the allegations of

Paragraphs 1 through 12 of this Complaint as though set forth herein in full.
5

 

 
Cas

oOo OA N ODO oo BR WO DY =|

NO NM NO NO NB NYO NB DM PDP =| = & oo 28 om oh on on
Oo NN OO OO F WOW NH = OG O WO N @®O OH BR WD DH ABO

P 2:21-cv-04725-PA-JEM Document1 Filed 06/09/21 Page 6of8 Page ID #:6

14. On July 30, 2019, Plaintiff was walking to her car just outside the post
office when she tripped and fell over a speed bump located at 28201 Franklin
Parkway, Santa Clarita, California 91383. As a result, Plaintiff was forcefully taken
to the ground striking her knee and hands. This impact resulted in immediate
excruciating pain, discomfort, and significant bruising and bleeding to Plaintiff's
left knee.

15. Defendants, as owners and/or operators of the property have a duty to
exercise reasonable care to protect invitees and other individuals on their property
against physical injuries and have an obligation to take reasonable steps to keep
their premises free from defects. Defendants breached their duty by negligently:

a. Failed to maintain the property in a reasonably safe condition;

b. Failed to properly maintain to the property and to remove all
known dangerous conditions which were present on the property, including
but not limited, to the speed bump, and;

C. Failed to otherwise exercise due care with respect to the matters
herein.

16. Asadirect and proximate result of the negligence of Defendants as set
forth above, Plaintiff slipped and injured herself while on Defendant’s property,
28201 Franklin Parkway, Santa Clarita, California 91383.

17. As a further direct and proximate result of the negligence of

Defendants as set forth above, Plaintiff sustained serious physical injury and harm
6

 

 
oO aoa VN Oo oo FB WO DY =

NY N NY NDB HB NY NHB NM HDB = w& & |&w Bw Uw 2 4 2 oo
oN Oo FF WO YN += DB OG Dw NN ODO aA BR WD HB AO

to herself.

activities.

 

Casp 2:21-cv-04725-PA-JEM Document1 Filed 06/09/21 Page 7of8 Page ID #:7

18. Asa further direct result of the negligence of Defendants as set forth
above, Plaintiff sustained serious emotional damages, including but not limited to
nervousness, anxiety and increased levels of stress.

19. Asa further direct and proximate result of the negligence of

Defendants as set forth above, Plaintiff was unable to perform routine daily living

WHEREFORE, Plaintiff, ZOVINAR BOLKORIJIAN, prays for judgment

against Defendant, and each of them, as follows:

1. General damages according to proof;

2. Special damages according to proof;

3. Damages for medical and related expenses according to proof:

4. Loss of earnings according to proof:

5. Interest according to law;

6. Costs of this action; and

7. Any other and further relief that the court deems proper.
DATED: June 4, 2021 HAMASSIAN LAW, APC

, Ma $—

Anthony S. Hamassian, Esq.
Attorney for Plaintiff,
ZOVINAR BOLKORJIAN

 
Caspp 2:21-cv-04725-PA-JEM Document1 Filed 06/09/21 Page 8of8 Page ID#:8

—_

DEMAND FOR JURY TRIAL

Plaintiff, ZOVINAR BOLKORIJIAN, hereby demands a trial by jury.

DATED: June 7 , 2021 HAMASSIAN LAW, APC

, Lie. f—

AnthonyS. Hamassian, Esq.
Attorney for Plaintiff,
ZOVINAR BOLKORJIAN

o Oo NN ODO oO FB WD PD

NM DMO NO NBS NB YB YB YM HM B= & ow ww 2 4 2 2 2 4
on om an FF BW DH A DOD OG wAaN DO mM BR ®D BH BOS

 

 
